Case 2:20-cv-06803-RSWL-RAO Document 14-4 Filed 08/06/20 Page 1 of 2 Page ID #:196



     1
     2
     3
     4
     5
     6
     7
     8                      UNITED STATES DISTRICT COURT
     9                    CENTRAL DISTRICT OF CALIFORNIA
    10                                WESTERN DIVISION
    11
         BACKGRID USA, INC., et al.,         CASE NO. 2:20-cv-06803-RSWL
    12
                        Plaintiffs,          Assigned to Hon. Ronald S.W. Lew
    13                                       Courtroom ___ [TBD]
         vs.
    14                                       [PROPOSED] ORDER ON EX PARTE
       ENTTECH MEDIA GROUP LLC, et           APPLICATION TO SHORTEN TIME
    15 al.,                                  FOR BRIEFING AND HEARING ON
    16                                       MOTION TO DISMISS THE
                        Defendants.          COMPLAINT [11]
    17
                                             [Civil L.R. 7-19]
    18
                                             Hearing Date:       None set
    19                                       Time:               None set
                                             Place:              None set
    20
                                             Hon. RONALD S.W. LEW
    21
    22
    23
    24
    25
    26
    27
    28
                [PROPOSED] ORDER ON DEF’S EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 14-4 Filed 08/06/20 Page 2 of 2 Page ID #:197



     1                                 [PROPOSED] ORDER
     2         Defendant ENTTech Media Group LLC (“ENTTech”) having brought on its
     3   ex parte application to shorten time for briefing and hearing on its Motion to
     4   Dismiss the Complaint, and the Court having duly considered the papers; and
     5         GOOD CAUSE APPEARING THEREFOR,
     6         IT IS HEREBY ORDERED that the Application is GRANTED; and
     7         IT IS FURTHERED ORDERED that
     8         1.     The seven day time period to meet and confer pursuant to L.R. 7-3 is
     9   shortened to one day following the conference of counsel that occurred on August
    10   3, 2020;
    11         2.     The hearing on ENTTech’s Motion to Dismiss the Complaint is
    12   advanced to August 11, 2020.
    13         3.     Any papers in Opposition to the Motion to Dismiss the Complaint
    14   shall be filed no later than August 7, 2020.
    15
    16         IT IS SO ORDERED
    17
    18   DATED: August __, 2020
    19                                          Hon. Ronald S.W. Lew
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                       1
                 [PROPOSED] ORDER ON DEF’S EX PARTE APPLICATION
